DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application and Claims
Claims 1-16 are under consideration. 
Claim 17 is withdrawn as being to a non-elected invention. 
This Official Action is Final. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandra, Plant Based Emulsions, J Food Sci Technol (July 2015) 52(7):3965–3976 (CHANDRA) and TROUNG et al, Stickiness In Foods: A review of Mechanisms and Test Methods, International Journal of Food Properties, 4:1, 1-33. 
Claim 1 recites a method for producing a food product, comprising: preparing a mixture comprising one or more food ingredients, at least one oil or fat, and water, wherein the mixture has a total fat content of 20 to 75% by mass and a water content of 20 to 80% by mass; pulverizing the food ingredients in the mixture; and obtaining a paste composition comprising the at least one oil or fat, the water, and 15 to 85% by mass of fine particles of the food ingredients, wherein the food ingredients are selected from the group consisting of a seed, grain, a legume, a vegetable and a fruit, wherein the fine particles have a maximum particle size of 100 um or more.
when the paste composition is subjected to an ultrasonication treatment at a frequency of 40 kHz and an output of 40 W for 180 seconds, the fine particles after the ultrasonication treatment have a modal diameter of 0.3 to 200 pm, and wherein the paste composition satisfies at least one of the following:
a contact angle on a clean glass surface placed horizontally at a measurement temperature of 20 °C is 40° to 160°;
a sliding angle on a clean glass surface at a measurement temperature of 20 °C is 50° or more; and
an advancing contact angle on a clean glass surface at a measurement temperature of 20 °C and a tilt angle of 45° is 50° or more.
CHANDRA discloses a method for producing a food product, comprising: preparing a mixture comprising one or more food ingredients (i.e., soy), at least one oil or fat (i.e., glycerized oil), and water (i.e., see spraying step) (see pg. 3970 and Fig. 4). CHANDRA teaches a total fat content of 5 to 50% water (i.e., reading on 20 to 75% by mass of water) and 35-60% of oil (i.e., overlapping 20 to 80% by mass); pulverizing the food ingredients in the mixture (see Fig. 4 grinding step).

    PNG
    media_image1.png
    688
    434
    media_image1.png
    Greyscale

The mixture has a total fat content of 5 to 50% water (i.e., reading on 20 to 75% by mass of water) and 35-60% of oil (i.e., overlapping 20 to 80% by mass); pulverizing the food ingredients in the mixture (see Fig. 4 grinding step); and obtaining a paste composition comprising the at least one oil or fat, the water, and 15 to 85% by mass of fine particles of the food ingredients.  CHANDRA does not teach the percentage of food ingredient but it would have been obvious to vary the amount of soy based on the desired attributes of the soy butter. However, it has been described that the moisturizing step should be controlled so as to avoid the weakening of the structure of the bean. Such control is assured by adding only enough moisture to remove ‘grassy’ or ‘beany’ flavor constituents, but not so much 
The food ingredients is a vegetable and legume – soybean (see Fig, 4). 
 The fine particles have a particle size less than 200 mesh which is 74um (i.e., maximum particle size of 100 um or more.)
As to the recitation “when the paste composition is subjected to”, this is a conditional statement and the recited properties and steps needed to obtain these properties are not actively recited as part of the claim.  Thus, the recitation does not relate to a process step.   Moreover, it is noted that applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
CHANDRA is silent as to the contact angle.
However, TRUONG teaches that the contact angle in food science relates to the stickiness and thickness of the composition. Contact angle is the measure of wettability and it can ultimately be linked 


Claim 2 recites that the food ingredients are dehydrated. 
Fig. 1 teaches that the soy is heated/dried. 

Claim 3 recites that the food ingredients have a water activity value of 0.95 or less.  
At pg. 3970, it is taught that the water activity for peanut butter is can be 0.18, 0.39, and 0.65 aw.  It would have been obvious to provide the same water activity for other butters, as most foods have a water activity below 0.95 and that will provide sufficient moisture to support the growth of bacteria, yeasts, and mold. 

Claim 5 recites that the pulverization is wet pulverization.
Fig. 1 of CHANDRA shows that the soy is treated with water.  While Figure 4 does show that some of the moisture is volatized, it is noted that the moisture is controlled so that puffing does not occur yet so also to avoid the weakening of the structure of the bean.  Thus, it would have been obvious to one skilled in the art to provide grinding with a sufficient amount of moisture. 

Claim 6 recites that the pulverization is a one-pass treatment.
Fig 1 of CHANDRA shows one step of grinding with no mention of additional passes. It would have been obvious to provide a one pass treatment. 

Claim 7 recites that the paste composition is subjected to the ultrasonication treatment, a specific surface area per unit volume of the fine particles is increased by 1.1 times or more after the ultrasonication treatment, wherein the specific surface area per unit volume after the ultrasonication treatment is 0.082/mL or more.
Claim 8 recites that the paste composition is subjected to the ultrasonication treatment.
Claim 9 recites that the paste composition is subjected to the ultrasonication treatment, the maximum particle size is decreased to 10% to 95% of the maximum particle size before the ultrasonication treatment.
Claim 11 recites that the paste composition is subjected to the ultrasonication treatment, a 50% integrated diameter (median diameter) of the fine particles is 0.3 to 150 um.
As to the recitation “when the paste composition is subjected to”, this is a conditional statement and the recited properties and steps needed to obtain these properties are not actively recited as part of the claim.  Thus, the recitation does not relate to a process step.   Moreover, it is noted that applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the 


Claim 10 recites that the particles obtained after the pulverization have a modal diameter of 20 to 400 um.
As to claim 10, the fine particles have a particle size less than 200 mesh which is 74um (i.e., maximum particle size of 100 um or more). 



Claim 13 recites a ratio of the water content to the total fat content is from 1:4 to 4:1.
Fig. 1 of CHANDRA teaches 1 ranges of a total fat content of 5 to 50% water (i.e., reading on 20 to 75% by mass of water) and 35-60% of oil (i.e., overlapping 20 to 80% by mass); pulverizing the food ingredients in the mixture (see Fig. 4 grinding step).  Thus, it would have been obvious to provide a ratio of 1:1 as CHANDRA teaches that the compositions can have overlapping amounts of water and oil. Moreover, it must be noted that the cooling step dries out some water and thus makes it not immediately clear how much water there is in the product. A person having ordinary skill in the art would have found it obvious to have optimized the amount of water, fat, and oil in order to achieve the desired resulting emulsion.


Claim 14 recites that the food ingredients comprise both an edible part and an inedible part.
.

Claims 4, 12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHANDRA and TRUONG as applied to claims 1-3, 6-11, 14 above, and further in view of  International Journal of Food Properties, 4:1, 1-33, DOI: 10.1081/JFP-100002186 (HOWES).
Claim 4 recites that the pulverization is performed by a device selected from the group consisting of a medium stirring mill and a high-pressure homogenizer.  
Claim 12 recites that the past composition has a viscosity of 0.1 to 22.0 cm, as measured by a Bostwick viscometer at a measurement temperature of 20 C. for a measuring time of 10 seconds.
Claim 15 comprises prior to the pulverization, adjusting viscosity of the mixture to 20 Pas or less at 20C.  
Claim 16 recites that the pulverization is performed under a maximum pressure of 200 MPa or less. This is taught at [0009]. 
The references above are silent as to homogenization and the parameters of homogenization. 
HOWES teaches the use of a high-pressure homogenizer.  In particular, HOWE teaches that “homogenization” is the ability to produce a homogeneous size distribution of particles suspended in a liquid, by forcing the liquid under the effect of pressure through a specifically designed homogenization valve. Homogenizer able to process fluid matrices at pressure ranging between 20–100 MPa are nowadays employed in the dairy beverage, pharmaceutical, and cosmetic industries mainly to reduce particle size, adjust viscosity and consequently increase stability of emulsions in order to avoid creaming and coalescence phenomena (Figure 1). 
.


Response to Arguments
Applicant's arguments filed August 5, 2021 have been fully considered but they are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799